Citation Nr: 1429190	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-08 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for osteoarthritis of the left wrist.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for osteoarthritis of the right wrist.

4.  Entitlement to an initial compensable disability evaluation for bilateral hallux valgus.  

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a right elbow disability.

7.  Entitlement to service connection for a left elbow disability. 

REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to March 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was later transferred to the Newark, New Jersey RO.  

The issue of entitlement to service connection for a left foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine, entitlement to an initial disability evaluation in excess of 10 percent for osteoarthritis of the left wrist, entitlement to an initial disability evaluation in excess of 10 percent for osteoarthritis of the right wrist, entitlement to an initial compensable disability evaluation for bilateral hallux valgus, entitlement to service connection for a right elbow disability and entitlement to service connection for a left elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

It has been shown by competent and probative evidence to at least equipoise that the Veteran incurred a left knee disability in service.


CONCLUSION OF LAW

Service connection for a left knee disability is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time in regard to those aspects of the claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he incurred a disability of the left knee in service.  He notes a history of numerous parachute jumps.  

A review of the service treatment records documents complaints of pain in the left knee with inferopatellar symptoms, although X-rays were normal.  See February 2009 X-ray report.  They also document an assessment of patellofemoral syndrome of the left knee in October 2009 with an onset of knee pain 9 months prior.  The Veteran has related a history of knee pain in and since service.  

In June 2010, he was afforded a VA examination.  The examination resulted in an assessment of no significant pathology of the knees, despite the Veteran's complaints and the service records relating to the left knee.  X-rays were within normal limits.  A November 2010 addendum to the exam confirms no current diagnosis regarding the knees with a normal physical examination. 

In February 2012, the Veteran was afforded a VA examination to address his claim.  The examination resulted in an assessment of patellofemoral syndrome.  The history part of the examination report documents that the Veteran was a former paratrooper and developed left knee pain during a march in 2008, with treatment in service.  The Veteran related that since its onset, his knee pain was relatively unchanged, although it was aggravated by stairs and prolonged standing.  

The February 2012 examiner ultimately concluded that it was at least as likely as not that the Veteran's condition was incurred in or caused by in-service event, injury or illness.  He reasoned that the Veteran's left knee had the same symptoms as shown in service, and that the Veteran was diagnosed with patellofemoral syndrome, the same condition that he was then assessed as having.  The examiner remarked that patellofemoral syndrome was known in medical literature to frequently recur or be chronic in nature.  The examiner felt it more likely than not that the Veteran's current left knee disability began in service.  
In resolving any doubt in the Veteran's favor, service connection for a left knee disability is warranted.  The Board notes that the Veteran attributes his left knee disability to service, with an onset of pain therein.  The service records reflect a diagnosis of patellofemoral syndrome.  Notably, recent VA examination confirms that the Veteran's knee complaints are attributable to patellofemoral syndrome of the left knee, and the examiner opined that this disorder is related to service.  Moreover, the Veteran has related a competent history of left knee pain in and since service and such complaints were noted in the service treatment records.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, given this favorable evidence, the claim for service connection of a left knee disability is granted.  Gilbert, supra.


ORDER

Entitlement to service connection for a left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In November 2010, the Veteran submitted a personal statement in which he indicated that he had ongoing medical treatment for his claimed conditions at the VA Medical Center (VAMC) in East Orange, NJ, and the VAMC in New York, NY.  The RO obtained medical records from the VAMC in East Orange, NJ, the latest of which are dated March 25, 2011.  A review of the claims file does not disclose that any request was made for VA medical records from the New York, NY VAMC per the Veteran's request. 

Upon remand, the AOJ should attempt to obtain and associate with the claims file any outstanding records from the East Orange, NJ, and New York, NY, VAMCs.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In June 2010, the Veteran was afforded a VA examination to address his claims.  With respect to the claims for service connection of disability of the left and right elbows, the examination notes "no significant pathology" of the elbows, as well as full range of motion.  See 38 C.F.R. § 4.71 Plate I.  However, the examination also notes pain thereon.  Under these circumstances, the examination report is inadequate as the lack of diagnosis appears to be inconsistent with pain on motion.  Accordingly, it must be returned.  38 C.F.R. § 4.2.

The June 2010 examination report also addressed the Veteran's now service-connected degenerative disc disease of the lumbar spine, osteoarthritis of the left wrist, osteoarthritis of the right wrist and bilateral hallux valgus.  A review of the record discloses that the examiner noted additional limitation of motion on flare-ups of these disorders, but could not comment on whether any additional limitation of motion occurred during flare-ups without resort to speculation.  The United States Court of Appeals for Veteran's Claims (Court) has held that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Upon remand, new VA examinations should address these factors.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records from the East Orange, NJ VAMC dated after March 25, 2011, and any records from the New York, NY VAMC.

If after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claims.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

3.  After the development directed in paragraphs 1 and 2 is completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the low back and his current range of motion in this spinal segment, the presence or absence of unfavorable or favorable ankylosis, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from the service-connected low back disability should be discussed.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development directed in paragraphs 1 and 2 is completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected osteoarthritis of the wrists.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the wrists and his current range of motion in these joints, as well as identify any objective evidence of pain.  

Range of motion studies should be conducted.  The extent of any weakened movement, excess fatigability and pain on use should be described.  To the extent possible, the functional impairment resulting therefrom should be assessed in terms of additional degrees of limitation of motion.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.
Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected bilateral hallux valgus.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  If actual loss of use either foot is found, it should be so noted in the examination report.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion..

6.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for VA examination to determine the presence, severity and etiology of the Veteran's claimed disabilities of the elbows.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should, for any diagnosed disability of the elbows, provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that such is attributable to service, including the noted overuse complaints and assessments noted in the service treatment records.  A complete explanation for any opinion should be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


